Campbell, J.,
delivered the opinion of the court.
As against Purvis, who had purchased the land from Stricklin, it was erroneous to take as the basis of computing the sum for which the land was chargeable, by virtue of the lien reserved in the deed conveying it to Stricklin, the amount of the judgment which had been rendered against him by the Circuit Court on the note for the purchase-money, to secure which the lien had be.en reserved in the deed. All that the land is'liable for in the hands of Purvis, who is not a party to the note, is the principal and interest of the note. The judgment against Stricklin on the note includes the interest which had accrued on the note up to the time of its rendition, and computing interest on the judgment compounds interest, which is not allowable as against Purvis.
*626We clo not perceive any other error in the record ; but for this the decree will be reversed and cause remanded, unless counsel will cause the computation to be made and the proper decree to be entered here,' which may be done.